Citation Nr: 1141470	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

The issue of entitlement to service connection for diabetes mellitus, type II has been raised by the record, but is not properly before the Board here.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he suffered with sleep apnea symptoms since his service in the Navy.  Specifically, he testified before the Board during his hearing in April 2011 that he was constantly teased in the military for chronic loud snoring.  He further indicated a 40 pound weight gain during his military service.  

He also testified as to never feeling fully rested in the military or thereafter, but never had such symptoms before his military system.

The Veteran was not actually diagnosed with sleep apnea until 2008, decades after service.  The Veteran testified he never sought medical attention because he never thought his symptoms represented a medical problem.  He finally sought medical treatment after decades of complaints from his wife about his snoring.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of sleep apnea, snoring or any other symptom of sleep apnea.  The Veteran's 1967 separation examination, moreover, merely indicates a five pound weight gain since his 1964 entrance examination.

After service, the Veteran was privately diagnosed with sleep apnea in July 2008, over four decades after separation from service.

The Veteran, as a lay witness, is competent to provide testimony as to symptoms that are personally observable, such as snoring, weight gain and a feeling of "not sleeping well."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of the Veteran's current diagnosis and his credible testimony regarding a continuity of symptomatology since service, a VA examination is warranted to ascertain whether his current diagnosis is related to his self-reported in-service symptoms of snoring and weight gain. 

The Board also notes the Veteran seems to be claiming his sleep apnea is, in the alternative, a manifestation of his diabetes mellitus, type II, which he attributes to in-service Agent Orange exposure.

The Veteran's claim seeking entitlement to service connection for diabetes mellitus, type II was previously denied in a March 2009 rating decision and not timely appealed to the Board here.  During his hearing, however, the Veteran indicated he was under the impression the diabetes claim was always part of his appeal and, at the very least, wished to reopen the claim.

As indicated in the introduction, the claim is being referred back to the agency of original jurisdiction (AOJ) for proper adjudication.

To the extent the Veteran is claiming his sleep apnea is secondary to his other service connected disabilities, however, the Board finds further development necessary.  

In this case, the Veteran was provided notice explaining how to substantiate his claim on a direct basis, but no letter was sent to the Veteran explaining how to substantiate his claim secondary to other service connected disabilities.  Corrective action is required.  Similarly, the VA examination provided to the Veteran should also request an opinion addressing this aspect of the Veteran's claim.

The RO should also take this opportunity to request and obtain any recent treatment from his private physician, Dr. Nugent, from July 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice explaining the evidence necessary to substantiate his sleep apnea claim as secondary to his other service connected disabilities.

2.  The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his claimed disability not already of record, to include Dr. Nugent.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

3.  After the above records are obtained, to the extent available, the Veteran should be scheduled for an appropriate VA examination for his claimed sleep apnea to obtain an opinion as to whether the Veteran's sleep apnea is due to his military service or attributable to any other service connected disability.  The claims folder must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is asked to address the following:

(a) is it at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea was incurred in service?  The examiner should address the claimed in-service symptoms of snoring and weight gain; 

(b) if the answer to (b) is no, is it at least as likely as not that the Veteran's sleep apnea was caused or aggravated by any service-connected disability?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, should be associated with the claims folder, if feasible.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



